I concur. The appellants, in anticipation of distribution to them as devisees in trust, have made certain payments to those claiming as beneficiaries of the trust. The propriety of these payments ought not to be determined on the settlement of their account as executors; for it may happen that the estate will never be distributed to them, and in that case the allowance to them of such payments in settlement of their account as executors would be a wrong to the rightful distributees. If, on the *Page 244 
other hand, the estate is distributed to them they can protect themselves by simply charging the beneficiaries with the sums paid to them respectively. If their charges are disputed the determination of their correctness will devolve upon the court having jurisdiction of the trust. In case the estate is not ultimately distributed to the appellants, but is distributed to some or all of those to whom these payments have been made, such payments can be deducted from their distributive shares by the decree of distribution.